         Case: 3:19-cv-00420-wmc Document #: 10 Filed: 05/10/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 ANDRE L. TINNON,

                 Plaintiff,                                  OPINION and ORDER
    v.
                                                            Case No. 19-cv-420-wmc
 GARY BOUGHTON WARDEN,
 MARK KARTMAN SECURITY
 DIRECTOR, ELLEN RAY OF I.C.E
 DEPT., LACY DICKMAN SOCIAL
 WORKER, CO A. JONES, MR. SIMCOX
 PSU SUPERVISOR, DAVID GARDNER
 CAPTAIN, and PSU STAFF STACEY
 HOEM,

                 Defendants.


         Pro se plaintiff Andre Tinnon, who is currently incarcerated at the Wisconsin Secure

Program Facility (“WSPF”), filed this lawsuit pursuant to 42 U.S.C. § 1983. He claims

that defendants, all WSPF employees, violated his constitutional rights in issuing him a

false conduct report resulting in a punishment of multiple years in solitary confinement.

His complaint is ready for screening as required by 28 U.S.C. §§ 1915(e)(2), 1915A.

Having reviewed Tinnon’s complaint, the court concludes that if he wants to proceed in

this lawsuit, he will have to file an amended complaint that addresses the deficiencies

described below.
        Case: 3:19-cv-00420-wmc Document #: 10 Filed: 05/10/21 Page 2 of 5




                                   ALLEGATIONS OF FACT1

       Andre Tinnon is incarcerated at WSPF, where the events comprising his claims took

place, and where all defendants were working during the time period relevant to this case.

The proposed defendants are: Warden Gary Boughton, Security Director Mark Kartman,

Inmate Complaint Examiner Ellen Ray, Social Worker Lacey Dickman, Correctional

Officer A. Jones, Psychological Services Unit (“PSU”) supervisor Mr. Simcox, Captain

David Gardner, and PSU staff Stacey Hoem.

       Tinnon alleges that he received a conduct report in 2018, accusing him of being

affiliated with the prison gang, Black Gangster Disciples. In particular, he was accused of

recruiting and teaching inmates about what membership in that gang means. Tinnon

alleges that this accusation was completely false. He admits that he used to be in that gang

in the early 1990s, but is no longer affiliated with it. Tinnon refers to 270 pages of exhibits

attached to his complaint (see dkt. #1-1), which he says show that the accusations are

wrong, and that the charges arose from legal work Tinnon possessed, not any effort to

participate in gang activities. Tinnon does not detail who was involved in the conduct

report hearing process, the exact details of his punishment, or how any of the named

defendants were involved in these events.




1
  For screening purposes, the court assumes the following facts based on the allegations in plaintiff’s
complaint, resolving ambiguities and drawing all reasonable inferences in plaintiff’s favor. Haines
v. Kerner, 404 U.S. 519, 520 (1972).

                                                  2
       Case: 3:19-cv-00420-wmc Document #: 10 Filed: 05/10/21 Page 3 of 5




                                         OPINION

       Plaintiff’s complaint does not satisfy the requirements of Federal Rule of Civil

Procedure 8. Rule 8 requires “‘short and plain statement of the claim’ sufficient to notify

the defendants of the allegations against them and enable them to file an answer.” Marshall

v. Knight, 445 F.3d 965, 968 (7th Cir. 2006) (emphasis added). Dismissal is proper “if the

complaint fails to set forth ‘enough facts to state a claim to relief that is plausible on its

face.’” St. John’s United Church of Christ v. City of Chi., 502 F.3d 616, 625 (7th Cir. 2007)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Plaintiff has not invoked any constitutional principles to support his claims against

defendants. To the extent plaintiff claims only that the charges outlined in the conduct

report are false, that assertion does not support a claim cognizable under § 1983, since

allegations of a false conduct report do not state a claim for deprivation of due process. See

Lagerstrom v. Kingston, 463 F.3d 621, 624-25 (7th Cir. 2006) (false conduct reports do not

create due process claim because inmate has the ability to litigate truthfulness of report

during hearing process).

       In fairness, it may be that plaintiff intends to challenge the procedures surrounding

the conduct report proceedings, not just the false allegations within that report. If that is

the case, his Fourteenth Amendment due process rights may be implicated. The Due

Process Clause of the Fourteenth Amendment prohibits states from “depriv[ing] any

person of life, liberty, or property, without due process of law.” U.S. Const. Amend. XIV,

§ 1. To prevail on a § 1983 procedural due process claim, a plaintiff must demonstrate

that he: (a) has a cognizable interest; (b) has suffered a deprivation of that interest; and


                                              3
       Case: 3:19-cv-00420-wmc Document #: 10 Filed: 05/10/21 Page 4 of 5




(c) was denied due process. Kahn v. Bland, 630 F.3d 519, 527 (7th Cir. 2010). Generally,

a prisoner facing transfer to and confinement in segregation is “entitled to informal,

nonadversarial due process.” Westefer v. Neal, 682 F.3d 679, 684 (7th Cir. 2012) (citing

Wilkinson v. Austin, 545 U.S. 209, 211-12 (2005)). “Informal due process requires only

that the inmate be given an opportunity to present his views” to a neutral decisionmaker.

Id. at 685 (internal quotation marks omitted). “If the prison chooses to hold hearings,

inmates do not have a constitutional right to call witnesses or to require prison officials to

interview witnesses.” Id. (citations omitted). Finally, inmates are not entitled to a written

decision but only to review by a neutral decisionmaker. Id at 686.

       Still, even assuming plaintiff intends to pursue a procedural due process claim

related to conduct report proceedings, he may not proceed based on his current allegations.

Indeed, plaintiff has provided no details about how any of the proposed defendants were

involved in the charges lodged against him, the conduct report proceedings, any appeal of

those proceedings, the exact length of time he has spent in solitary confinement due to the

conduct report, or the conditions of his confinement in solitary confinement. While

plaintiff attaches 270 pages of documents to his complaint that he claims relate to his

proposed claims, the court will not accept those attachments as a stand-in for Tinnon’s

allegations related to the events in question. See Foley v. Wells Fargo Bank, N.A., 772 F.3d

63, 79-80 (1st Cir. 2014) (“[I]t is not [the court’s] job, in an effort to ferret out the

adequacy of a plaintiff’s pleaded allegations, to haphazardly mine documents appended to

a complaint.”).




                                              4
       Case: 3:19-cv-00420-wmc Document #: 10 Filed: 05/10/21 Page 5 of 5




      Since it is conceivable that plaintiff might be able to articulate a claim against

defendants if he can allege facts that might support a due process claim under the standard

set out above, the court will dismiss his complaint without prejudice, and give plaintiff a

brief window of time to file an amended complaint. Plaintiff should draft his proposed

amended complaint as if he is telling a story to someone who knows nothing about his

situation, paying particular attention to exactly how each of the named defendants were

involved in the events surrounding the conduct report. If he submits a proposed amended

complaint by the deadline set forth below, the court will screen is under §§ 1915(e)(2),

1915A.




                                         ORDER

      IT IS ORDERED that:

      1. Plaintiff Andre Tinnon is DENIED leave to proceed on any claims, and his
         complaint is DISMISSED without prejudice.

      2. Plaintiff has until May 31, 2021, to file an amended complaint that states a
         claim upon which relief can be granted. Plaintiff’s failure to file an amended
         complaint by that deadline will result in the court dismissing this action
         with prejudice for failure to state a claim upon which relief can be granted.


      Entered this 10th day of May, 2021.

                                         BY THE COURT:

                                         /s/

                                         WILLIAM M. CONLEY
                                         District Judge




                                               5
